                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

JONATHON J. RICHARDSON,                         §
          Petitioner,                           §
                                                §
vs.                                             §
                                                §     Civil Action No. 1:19-03149-MGL
                                                §
CHRISTOPHER MALPHRUS,                           §
          Defendant.                            §
                                                §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                   AND DISMISSING PLAINTIFF’S PETITION

       Petitioner Jonathon J. Richardson (Richardson), proceeding pro se, filed this action under

28 U.S.C. § 2241, seeking a writ of habeas corpus. This matter is before the Court for review of

the Report and Recommendation (Report) of the United States Magistrate Judge recommending

Richardson’s petition be dismissed without prejudice and without requiring Defendant Malphrus

to file a return. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule

73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on December 9, 2019. On that same day, the Clerk

mailed a copy of the Report to Richardson. On December 23, 2019, however, the Post Office

returned Richardson’s copy of the Report to the Clerk marked: “RETURN TO SENDER[.]

REFUSED[.] UNABLE TO FORWARD[.]”

       As such, Richardson has neglected to file any objections to the Report. “[I]n the absence

of a timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Richardson’s petition is DISMISSED WITHOUT PREJUDICE and

without requiring Malphrus to file a return.



       IT IS SO ORDERED.

       Signed this 2nd day of April 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE



                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
